UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-5719 Dreyfus Stock Index Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 09/30/13 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Stock Index Fund September 30, 2013 (Unaudited) Common Stocks99.0% Shares Value ($) Automobiles & Components1.2% BorgWarner 14,111 1,430,714 Delphi Automotive 36,551 2,135,309 Ford Motor 489,141 8,251,809 General Motors 117,504 a 4,226,619 Goodyear Tire & Rubber 30,040 674,398 Harley-Davidson 28,171 1,809,705 Johnson Controls 85,581 3,551,612 Banks2.8% BB&T 87,473 2,952,214 Comerica 23,003 904,248 Fifth Third Bancorp 109,191 1,969,806 Hudson City Bancorp 55,868 505,605 Huntington Bancshares 101,038 834,574 KeyCorp 114,796 1,308,674 M&T Bank 16,254 1,819,148 People's United Financial 37,482 538,991 PNC Financial Services Group 66,171 4,794,089 Regions Financial 176,032 1,630,056 SunTrust Banks 67,264 2,180,699 U.S. Bancorp 230,128 8,418,082 Wells Fargo & Co. 604,447 24,975,750 Zions Bancorporation 22,310 611,740 Capital Goods8.1% 3M 81,194 9,695,376 AMETEK 30,241 1,391,691 Boeing 86,794 10,198,295 Caterpillar 79,596 6,635,919 Cummins 22,058 2,930,846 Danaher 74,796 5,184,859 Deere & Co. 47,893 b 3,898,011 Dover 21,765 1,955,150 Eaton 58,959 4,058,738 Emerson Electric 90,449 5,852,050 Fastenal 33,080 1,662,270 Flowserve 17,733 1,106,362 Fluor 20,203 1,433,605 General Dynamics 41,551 3,636,544 General Electric 1,273,890 30,433,232 Honeywell International 97,880 8,127,955 Illinois Tool Works 51,966 3,963,447 Ingersoll-Rand 34,400 2,233,936 Jacobs Engineering Group 16,793 a 977,017 Joy Global 13,364 682,099 L-3 Communications Holdings 11,026 1,041,957 Lockheed Martin 33,497 4,272,542 Masco 43,787 931,787 Northrop Grumman 28,796 2,743,107 PACCAR 44,144 2,457,055 Pall 14,104 1,086,572 Parker Hannifin 18,598 2,021,975 Pentair 25,658 1,666,231 Precision Castparts 18,329 4,165,082 Quanta Services 28,332 a 779,413 Raytheon 40,659 3,133,589 Rockwell Automation 17,134 1,832,310 Rockwell Collins 16,952 1,150,363 Roper Industries 12,120 1,610,384 Snap-on 7,385 734,808 Stanley Black & Decker 19,960 1,807,777 Textron 33,304 919,523 United Technologies 105,329 11,356,573 W.W. Grainger 7,733 2,023,803 Xylem 22,600 631,218 Commercial & Professional Services.7% ADT 26,528 1,078,628 Cintas 13,382 685,158 Dun & Bradstreet 4,906 509,488 Equifax 15,447 924,503 Iron Mountain 20,420 551,748 Nielsen Holdings 26,326 959,583 Pitney Bowes 27,570 b 501,498 Republic Services 33,989 1,133,873 Robert Half International 16,902 659,685 Stericycle 11,032 a 1,273,093 Tyco International 58,100 2,032,338 Waste Management 54,601 2,251,745 Consumer Durables & Apparel1.2% Coach 35,036 b 1,910,513 D.R. Horton 35,504 689,843 Fossil Group 6,320 a 734,637 Garmin 14,662 b 662,576 Harman International Industries 8,150 539,775 Hasbro 14,686 692,298 Leggett & Platt 19,083 575,352 Lennar, Cl. A 20,220 715,788 Mattel 42,980 1,799,143 Newell Rubbermaid 37,233 1,023,908 NIKE, Cl. B 93,516 6,793,002 PulteGroup 44,106 727,749 PVH 10,195 1,210,045 Ralph Lauren 7,889 1,299,555 VF 11,002 2,189,948 Whirlpool 9,762 1,429,547 Consumer Services1.8% Carnival 55,407 1,808,484 Chipotle Mexican Grill 3,904 a 1,673,645 Darden Restaurants 16,603 768,553 H&R Block 35,043 934,246 International Game Technology 34,374 650,700 Marriott International, Cl. A 28,459 1,196,986 McDonald's 124,878 12,014,512 Starbucks 93,884 7,226,251 Starwood Hotels & Resorts Worldwide 23,835 c 1,583,836 Wyndham Worldwide 17,694 1,078,803 Wynn Resorts 9,924 1,568,091 Yum! Brands 56,411 4,027,181 Diversified Financials8.2% American Express 116,076 8,766,060 Ameriprise Financial 25,389 2,312,430 Bank of America 1,344,163 18,549,449 Bank of New York Mellon 145,667 4,397,687 Berkshire Hathaway, Cl. B 225,148 a 25,556,549 BlackRock 15,748 4,261,724 Capital One Financial 72,897 5,010,940 Charles Schwab 144,565 3,056,104 Citigroup 379,392 18,404,306 CME Group 38,335 2,832,190 Discover Financial Services 60,523 3,058,832 E*TRADE Financial 31,226 a 515,229 Franklin Resources 51,804 2,618,692 Goldman Sachs Group 52,253 8,266,947 IntercontinentalExchange 8,912 a 1,616,815 Invesco 54,989 1,754,149 JPMorgan Chase & Co. 471,438 24,368,630 Legg Mason 12,995 b 434,553 Leucadia National 39,171 1,067,018 McGraw-Hill Financial 33,719 2,211,629 Moody's 24,139 1,697,696 Morgan Stanley 171,871 4,631,923 NASDAQ OMX Group 14,054 450,993 Northern Trust 28,217 1,534,723 NYSE Euronext 29,593 1,242,314 SLM 56,256 1,400,774 State Street 55,793 3,668,390 T. Rowe Price Group 32,356 2,327,367 Energy10.4% Anadarko Petroleum 62,710 5,831,403 Apache 50,493 4,298,974 Baker Hughes 55,202 2,710,418 Cabot Oil & Gas 51,819 1,933,885 Cameron International 30,920 a 1,804,800 Chesapeake Energy 63,620 1,646,486 Chevron 241,897 29,390,486 ConocoPhillips 152,234 10,581,785 CONSOL Energy 27,986 941,729 Denbury Resources 48,071 a 884,987 Devon Energy 47,190 2,725,694 Diamond Offshore Drilling 8,837 b 550,722 Ensco, Cl. A 28,978 1,557,568 EOG Resources 34,026 5,759,921 EQT 18,739 1,662,524 Exxon Mobil 550,574 47,371,387 FMC Technologies 29,624 a 1,641,762 Halliburton 105,789 5,093,740 Helmerich & Payne 13,535 933,238 Hess 36,088 2,791,046 Kinder Morgan 84,160 2,993,571 Marathon Oil 88,504 3,087,020 Marathon Petroleum 40,090 2,578,589 Murphy Oil 22,147 1,335,907 Nabors Industries 36,637 588,390 National Oilwell Varco 53,381 4,169,590 Newfield Exploration 18,177 a 497,504 Noble 32,612 1,231,755 Noble Energy 44,882 3,007,543 Occidental Petroleum 101,006 9,448,101 Peabody Energy 32,748 564,903 Phillips 66 76,438 4,419,645 Pioneer Natural Resources 17,177 3,243,018 QEP Resources 21,261 588,717 Range Resources 20,277 1,538,822 Rowan, Cl. A 16,543 a 607,459 Schlumberger 165,666 14,638,248 Southwestern Energy 43,743 a 1,591,370 Spectra Energy 83,483 2,857,623 Tesoro 16,896 743,086 Valero Energy 69,113 2,360,209 Williams 85,228 3,098,890 WPX Energy 26,988 a 519,789 Food & Staples Retailing2.3% Costco Wholesale 54,586 6,283,940 CVS Caremark 153,624 8,718,162 Kroger 64,730 2,611,208 Safeway 29,233 935,164 Sysco 74,678 2,377,001 Wal-Mart Stores 204,178 15,101,005 Walgreen 107,730 5,795,874 Whole Foods Market 46,555 2,723,468 Food, Beverage & Tobacco5.4% Altria Group 252,025 8,657,059 Archer-Daniels-Midland 82,324 3,032,816 Beam 19,942 1,289,250 Brown-Forman, Cl. B 20,308 1,383,584 Campbell Soup 23,038 937,877 Coca-Cola 477,527 18,088,723 Coca-Cola Enterprises 32,609 1,311,208 ConAgra Foods 51,603 1,565,635 Constellation Brands, Cl. A 20,730 a 1,189,902 Dr. Pepper Snapple Group 25,305 1,134,170 General Mills 80,932 3,878,261 Hershey 18,707 1,730,398 Hormel Foods 16,575 698,139 J.M. Smucker 13,099 1,375,919 Kellogg 31,930 1,875,249 Kraft Foods Group 74,171 3,889,527 Lorillard 47,340 2,119,885 McCormick & Co. 16,485 1,066,580 Mead Johnson Nutrition 25,268 1,876,402 Molson Coors Brewing, Cl. B 20,524 1,028,868 Mondelez International, Cl. A 221,837 6,970,119 Monster Beverage 16,972 a 886,787 PepsiCo 192,729 15,321,956 Philip Morris International 202,452 17,530,319 Reynolds American 40,138 1,957,932 Tyson Foods, Cl. A 34,391 972,577 Health Care Equipment & Services4.2% Abbott Laboratories 193,765 6,431,060 Aetna 47,535 3,043,191 AmerisourceBergen 28,664 1,751,370 Baxter International 67,241 4,417,061 Becton Dickinson & Co. 24,227 2,423,185 Boston Scientific 169,011 a 1,984,189 C.R. Bard 9,892 1,139,558 Cardinal Health 42,527 2,217,783 CareFusion 28,603 a 1,055,451 Cerner 36,496 a 1,917,865 Cigna 35,713 2,744,901 Covidien 57,549 3,507,036 DaVita HealthCare Partners 21,732 a 1,236,551 DENTSPLY International 17,849 774,825 Edwards Lifesciences 13,667 a 951,633 Express Scripts Holding 102,566 a 6,336,527 Humana 19,897 1,856,987 Intuitive Surgical 5,012 a 1,885,865 Laboratory Corp. of America Holdings 11,277 a 1,118,002 McKesson 28,581 3,666,942 Medtronic 124,777 6,644,375 Patterson 11,346 456,109 Quest Diagnostics 19,652 1,214,297 St. Jude Medical 35,241 1,890,327 Stryker 36,123 2,441,554 Tenet Healthcare 13,053 a 537,653 UnitedHealth Group 126,962 9,091,749 Varian Medical Systems 13,720 a 1,025,296 WellPoint 38,009 3,177,932 Zimmer Holdings 21,102 1,733,318 Household & Personal Products2.2% Avon Products 56,016 1,153,930 Clorox 16,295 1,331,627 Colgate-Palmolive 110,197 6,534,682 Estee Lauder, Cl. A 31,959 2,233,934 Kimberly-Clark 47,694 4,493,729 Procter & Gamble 341,882 25,842,860 Insurance3.0% ACE 42,500 3,976,300 Aflac 58,496 3,626,167 Allstate 57,891 2,926,390 American International Group 185,090 9,000,927 Aon 38,927 2,897,726 Assurant 9,468 512,219 Chubb 32,625 2,912,108 Cincinnati Financial 17,995 848,644 Genworth Financial, Cl. A 59,781 a 764,599 Hartford Financial Services Group 57,346 1,784,608 Lincoln National 33,941 1,425,183 Loews 38,592 1,803,790 Marsh & McLennan 68,540 2,984,917 MetLife 140,031 6,574,455 Principal Financial Group 33,718 1,443,805 Progressive 69,267 1,886,140 Prudential Financial 58,198 4,538,280 Torchmark 11,721 848,014 Travelers 47,308 4,010,299 Unum Group 32,321 983,851 XL Group 36,685 1,130,632 Materials3.5% Air Products & Chemicals 25,932 2,763,573 Airgas 8,359 886,472 Alcoa 129,657 1,052,815 Allegheny Technologies 13,887 423,831 Avery Dennison 13,279 577,902 Ball 19,275 865,062 Bemis 12,383 483,061 CF Industries Holdings 7,376 1,555,082 Cliffs Natural Resources 19,020 b 389,910 Dow Chemical 152,220 5,845,248 E.I. du Pont de Nemours & Co. 114,412 6,699,967 Eastman Chemical 19,155 1,492,175 Ecolab 33,186 3,277,449 FMC 16,933 1,214,435 Freeport-McMoRan Copper & Gold 130,280 4,309,662 International Flavors & Fragrances 10,335 850,571 International Paper 55,131 2,469,869 LyondellBasell Industries, Cl. A 55,952 4,097,365 MeadWestvaco 22,877 878,019 Monsanto 66,360 6,925,993 Mosaic 42,526 1,829,469 Newmont Mining 61,947 1,740,711 Nucor 39,604 1,941,388 Owens-Illinois 19,489 a 585,060 PPG Industries 17,855 2,982,856 Praxair 37,079 4,457,267 Sealed Air 25,512 693,671 Sherwin-Williams 10,708 1,950,783 Sigma-Aldrich 14,655 1,250,072 United States Steel 19,606 b 403,688 Vulcan Materials 15,901 823,831 Media3.7% Cablevision Systems (NY Group), Cl. A 26,917 453,282 CBS, Cl. B 70,366 3,881,389 Comcast, Cl. A 328,153 14,816,108 DIRECTV 63,924 a 3,819,459 Discovery Communications, Cl. A 28,894 a 2,439,231 Gannett 29,194 782,107 Interpublic Group of Cos. 53,881 925,676 News Corp., Cl. A 62,676 a 1,006,577 Omnicom Group 32,617 a 2,069,222 Scripps Networks Interactive, Cl. A 13,652 1,066,358 Time Warner 115,913 7,628,235 Time Warner Cable 36,049 4,023,068 Twenty-First Century Fox 247,608 8,294,868 Viacom, Cl. B 54,302 4,538,561 Walt Disney 207,963 13,411,534 Washington Post, Cl. B 514 314,234 Pharmaceuticals, Biotech & Life Sciences8.7% AbbVie 197,079 8,815,344 Actavis 21,673 a 3,120,912 Agilent Technologies 41,392 2,121,340 Alexion Pharmaceuticals 24,385 a 2,832,562 Allergan 37,422 3,384,820 Amgen 94,217 10,546,651 Biogen Idec 29,510 a 7,104,828 Bristol-Myers Squibb 204,397 9,459,493 Celgene 51,881 a 7,986,042 Eli Lilly & Co. 123,206 6,200,958 Forest Laboratories 29,085 a 1,244,547 Gilead Sciences 191,428 a 12,029,336 Hospira 21,233 a 832,758 Johnson & Johnson 352,478 30,556,318 Life Technologies 21,091 a 1,578,240 Merck & Co. 366,118 17,430,878 Mylan 48,307 a 1,843,878 PerkinElmer 14,978 565,420 Perrigo 11,761 1,451,072 Pfizer 828,071 23,773,918 Regeneron Pharmaceuticals 9,543 a 2,985,718 Thermo Fisher Scientific 44,754 4,124,081 Vertex Pharmaceuticals 28,828 a 2,185,739 Waters 11,098 a 1,178,719 Zoetis 62,969 1,959,595 Real Estate2.0% American Tower 49,457 c 3,666,247 Apartment Investment & Management, Cl. A 19,722 c 551,033 AvalonBay Communities 15,295 c 1,943,842 Boston Properties 18,925 c 2,023,083 CBRE Group, Cl. A 37,293 a 862,587 Equity Residential 41,895 c 2,244,315 HCP 56,690 c 2,321,456 Health Care 35,096 c 2,189,288 Host Hotels & Resorts 93,695 c 1,655,591 Kimco Realty 50,677 c 1,022,662 Macerich 16,615 c 937,751 Plum Creek Timber 20,903 c 978,887 Prologis 62,686 c 2,358,247 Public Storage 18,035 c 2,895,519 Simon Property Group 38,606 c 5,722,567 Ventas 36,499 c 2,244,689 Vornado Realty Trust 21,120 c 1,775,347 Weyerhaeuser 72,995 c 2,089,847 Retailing4.5% Abercrombie & Fitch, Cl. A 10,357 366,327 Amazon.com 46,282 a 14,469,604 AutoNation 8,010 a 417,882 AutoZone 4,530 a 1,914,967 Bed Bath & Beyond 26,858 a 2,077,735 Best Buy 32,803 1,230,113 CarMax 28,410 a 1,377,033 Dollar General 37,732 a 2,130,349 Dollar Tree 28,280 a 1,616,485 Expedia 13,422 695,125 Family Dollar Stores 11,720 844,074 GameStop, Cl. A 15,711 780,051 Gap 34,521 1,390,506 Genuine Parts 19,285 1,559,964 Home Depot 179,189 13,591,486 J.C. Penney 20,198 a,b 178,146 Kohl's 25,813 1,335,823 L Brands 29,794 1,820,413 Lowe's 131,568 6,263,952 Macy's 48,393 2,093,965 Netflix 7,365 a 2,277,332 Nordstrom 18,051 1,014,466 O'Reilly Automotive 13,858 a 1,768,142 PetSmart 13,173 1,004,573 priceline.com 6,409 a 6,479,179 Ross Stores 27,725 2,018,380 Staples 83,872 b 1,228,725 Target 78,956 5,051,605 The TJX Companies 89,306 5,035,965 Tiffany & Co. 13,772 1,055,211 TripAdvisor 13,824 a 1,048,412 Urban Outfitters 13,780 a 506,691 Semiconductors & Semiconductor Equipment2.0% Altera 39,767 1,477,742 Analog Devices 39,273 1,847,795 Applied Materials 149,813 2,627,720 Broadcom, Cl. A 68,763 1,788,526 First Solar 7,628 a 306,722 Intel 623,082 14,281,039 KLA-Tencor 21,466 1,306,206 Lam Research 19,918 a 1,019,602 Linear Technology 28,337 1,123,845 LSI 64,636 505,454 Microchip Technology 23,926 b 963,979 Micron Technology 127,147 a 2,221,258 NVIDIA 73,219 b 1,139,288 Teradyne 24,552 a 405,599 Texas Instruments 138,370 5,572,160 Xilinx 32,510 1,523,419 Software & Services9.3% Accenture, Cl. A 80,666 5,940,244 Adobe Systems 58,461 a 3,036,464 Akamai Technologies 22,882 a 1,182,999 Autodesk 27,611 a 1,136,745 Automatic Data Processing 60,721 4,394,986 CA 41,320 1,225,964 Citrix Systems 23,210 a 1,638,858 Cognizant Technology Solutions, Cl. A 37,694 a 3,095,431 Computer Sciences 18,152 939,184 eBay 146,290 a 8,161,519 Electronic Arts 36,670 a 936,919 Fidelity National Information Services 36,526 1,696,267 Fiserv 16,620 a 1,679,451 Google, Cl. A 34,976 a 30,635,828 International Business Machines 128,801 23,851,369 Intuit 37,114 2,461,029 MasterCard, Cl. A 13,009 8,752,195 Microsoft 946,236 31,519,121 Oracle 446,098 14,797,071 Paychex 40,308 1,638,117 Red Hat 24,001 a 1,107,406 salesforce.com 67,393 a 3,498,371 Symantec 86,002 2,128,550 Teradata 19,863 a 1,101,205 Total System Services 20,172 593,460 VeriSign 16,899 a 859,990 Visa, Cl. A 64,556 12,336,652 Western Union 70,462 1,314,821 Yahoo! 117,412 a 3,893,382 Technology Hardware & Equipment6.4% Amphenol, Cl. A 19,896 1,539,552 Apple 113,665 54,189,789 Cisco Systems 670,546 15,704,187 Corning 184,076 2,685,669 Dell 182,406 a 2,511,731 EMC 260,295 6,653,140 F5 Networks 9,494 a 814,205 FLIR Systems 18,628 584,919 Harris 13,919 825,397 Hewlett-Packard 239,419 5,023,011 Jabil Circuit 24,327 527,409 JDS Uniphase 31,303 a 460,467 Juniper Networks 64,013 a 1,271,298 Molex 16,689 642,860 Motorola Solutions 29,642 1,760,142 NetApp 41,739 1,778,916 QUALCOMM 215,317 14,503,753 SanDisk 29,863 1,777,147 Seagate Technology 39,790 1,740,415 TE Connectivity 52,500 2,718,450 Western Digital 26,982 1,710,659 Xerox 144,981 1,491,854 Telecommunication Services2.4% AT&T 664,336 22,467,844 CenturyLink 76,810 2,410,298 Crown Castle International 36,644 a 2,676,111 Frontier Communications 117,263 b 488,987 Verizon Communications 356,634 16,640,542 Windstream Holdings 71,566 b 572,528 Transportation1.9% C.H. Robinson Worldwide 19,999 b 1,191,140 CSX 127,675 3,286,355 Delta Air Lines 106,359 2,509,009 Expeditors International of Washington 25,090 1,105,465 FedEx 37,083 4,231,541 Kansas City Southern 13,818 1,511,136 Norfolk Southern 39,330 3,042,176 Ryder System 6,897 411,751 Southwest Airlines 87,900 1,279,824 Union Pacific 58,092 9,024,011 United Parcel Service, Cl. B 90,343 8,254,640 Utilities3.1% AES 76,718 1,019,582 AGL Resources 14,294 657,953 Ameren 31,418 1,094,603 American Electric Power 60,721 2,632,255 CenterPoint Energy 53,164 1,274,341 CMS Energy 32,486 855,032 Consolidated Edison 36,561 2,015,974 Dominion Resources 72,152 4,508,057 DTE Energy 21,484 1,417,514 Duke Energy 88,299 5,896,607 Edison International 40,643 1,872,017 Entergy 22,179 1,401,491 Exelon 106,991 3,171,213 FirstEnergy 52,215 1,903,237 Integrys Energy Group 9,923 554,596 NextEra Energy 53,063 4,253,530 NiSource 38,636 1,193,466 Northeast Utilities 39,177 1,616,051 NRG Energy 40,112 1,096,261 ONEOK 26,620 1,419,378 Pepco Holdings 31,659 584,425 PG&E 54,802 2,242,498 Pinnacle West Capital 13,412 734,173 PPL 78,964 2,398,926 Public Service Enterprise Group 63,159 2,079,826 SCANA 17,807 819,834 Sempra Energy 28,256 2,418,714 Southern 108,834 4,481,784 TECO Energy 27,160 449,226 Wisconsin Energy 28,912 1,167,467 Xcel Energy 62,563 1,727,364 Total Common Stocks (cost $1,000,201,742) Principal Short -Term Investments.1% Amount ($) Value ($) U.S. Treasury Bills: 0.03%, 12/5/13 765,000 d 764,998 0.03%, 3/6/14 90,000 d 89,996 Total Short-Term Investments (cost $854,954) Other Investment.9% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $16,589,236) 16,589,236 e Investment of Cash Collateral for Securities Loaned.3% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $5,430,438) 5,430,438 e Total Investments (cost $1,023,076,370) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Non-income producing security. b Security, or portion thereof, on loan. At September 30, 2013, the value of the fund's securities on loan was $12,691,021 and the value of the collateral held by the fund was $13,068,886, consisting of cash collateral of $5,430,438 and U.S. Government & Agency securities valued at $7,638,448. c Investment in real estate investment trust. d Held by or on behalf of a counterparty for open financial futures contracts. e Investment in affiliated money market mutual fund. At September 30, 2013, net unrealized appreciation on investments was $870,391,354 of which $948,143,920 related to appreciated investment securities and $77,752,566 related to depreciated investment securities. At September 30, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Energy 10.4 Software & Services 9.3 Pharmaceuticals, Biotech & Life Sciences 8.7 Diversified Financials 8.2 Capital Goods 8.1 Technology Hardware & Equipment 6.4 Food, Beverage & Tobacco 5.4 Retailing 4.5 Health Care Equipment & Services 4.2 Media 3.7 Materials 3.5 Utilities 3.1 Insurance 3.0 Banks 2.8 Telecommunication Services 2.4 Food & Staples Retailing 2.3 Household & Personal Products 2.2 Real Estate 2.0 Semiconductors & Semiconductor Equipment 2.0 Transportation 1.9 Consumer Services 1.8 Short-Term/Money Market Investments 1.3 Automobiles & Components 1.2 Consumer Durables & Apparel 1.2 Commercial & Professional Services .7 † Based on net assets. STATEMENT OF FINANCIAL FUTURES September 30, 2013 (Unaudited) Market Value Unrealized Covered by (Depreciation) Contracts Contracts ($) Expiration at 9/30/2013 ($) Financial Futures Long Standard & Poor's 500 E-mini 221 18,501,015 December 2013 ) The following is a summary of the inputs used as of September 30, 2013 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 1,869,035,488 - - Equity Securities - Foreign Common Stocks+ 1,557,568 - - Mutual Funds 22,019,674 - - U.S. Treasury - 854,994 - Liabilities ($) Other Financial Instruments: Financial Futures++ (121,204) - - ) + See Statement of Investments for additional detailed categorizations. ++ Amount shown represents unrealized (depreciation) at period end. amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund during the period ended September 30, 2013 is discussed below. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchange’s clearinghouse guarantees the futures against default. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Stock Index Fund, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: November 25, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: November 25, 2013 By: /s/ James Windels James Windels Treasurer Date: November 25, 2013 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
